Exhibit 10.9







ACQUISITION AND

STOCK EXCHANGE AGREEMENT




by and between




Green Automotive Company

a Nevada corporation,




on the one hand







and







Newport Coach Works, Inc.

a California corporation




and its Shareholders




on the other hand

















--------------------------------------------------------------------------------

ACQUISITION AND STOCK EXCHANGE AGREEMENT




This ACQUISITION AND STOCK EXCHANGE AGREEMENT (the “Agreement”) is dated as of
October 12, 2012 (the “Effective Date”), by and among Green Automotive Company,
a Nevada corporation (“GACR”), on the one hand, and Newport Coach Works, Inc., a
California corporation (“NCI”), and the individuals identified on the signature
page of this Agreement as shareholders of NCI (the “NCI Shareholders”).  Each of
GACR, NCI, and the NCI Shareholders shall be referred to herein as a “Party” and
collectively as the “Parties.”




W I T N E S S E T H




WHEREAS, the NCI Shareholders collectively own 100% of the issued and
outstanding securities of NCI (the “NCI Shares”), as set forth in Exhibit A
attached hereto;




WHEREAS, the NCI Shareholders desire to sell and GACR desires to purchase the
NCI Shares, in accordance with the terms set forth herein.




NOW THEREFORE, in consideration of the premises and respective mutual
agreements, covenants, representations, and warranties herein contained, it is
agreed between the Parties hereto as follows:




ARTICLE 1

SALE AND PURCHASE OF THE NCI SHARES




1.1

Sale of the NCI Shares.  At the Closing (as defined in Section 4.1), subject to
the terms and conditions herein set forth, and on the basis of the
representations, warranties, and agreements herein contained, the NCI
Shareholders shall sell to GACR and GACR shall purchase from the NCI
Shareholders the NCI Shares.




1.2

Purchase Price.  As consideration for the purchase of the NCI Shares (the
“Purchase Price”), GACR shall transfer to the NCI Shareholders, as set forth in
Exhibit A, attached hereto and made a part hereof, Five Million (5,000,000)
shares of GACR common stock at Closing (the “GACR Closing Shares”), and up to an
additional Twenty Two Million (22,000,000) shares of GACR common stock (the
“GACR Additional Shares” and together with the GACR Closing Shares, the “GACR
Shares”) to vest as set forth in Section 1.3, below.  The GACR Shares shall be
the entirety of the consideration for the NCI Shares.




1.3.

GACR Additional Shares.  Upon NCI obtaining bona fide, binding purchase orders,
with cash down payment standard in the industry to NCI, from third party
purchasers requiring NCI to manufacturer Sixty (60) buses with compressed
natural gas engines at NCI’s manufacturing facility (each a “Qualified Purchase
Order”) within the first twelve (12) months following the payment of one-half of
the initial forecasted funding ($500,000) as set forth in Section 1.6 (assuming
all additional forecasted funding set forth therein is made as required), GACR
shall issue the NCI Shareholders up to all of the GACR Additional Shares, which
shares will either be kept in escrow and distributed, or kept in treasury and
issued, to the NCI Shareholders within ten (10) days of the end of each calendar
quarter pro rata with the number of Qualified Purchase Orders received by NCI
for the applicable calendar quarter.  The determination as to whether the shares
will be issued and held in escrow or kept in treasury will be determined by the
Parties in good faith post-Closing.




1.4

Piggyback Registration Rights.  If GACR at any time proposes to register any of
its securities under the Act, as defined herein, including under an S-1
Registration Statement or otherwise, it will at such time give written notice to
the NCI Shareholders of its intention so to do.  Upon the written request of the
NCI Shareholders given within ten (10) days after receipt of any such notice,
GACR will use its best efforts to cause the GACR Shares to be registered under
the Act (with the securities which the company at the time propose to register).
 All expenses incurred by GACR in complying with this Section, including without
limitation all registration and filing fees, listing fees, printing expenses,
fees and disbursements of all independent accountants, or counsel for GACR and
the expense of any special audits incident to or required by any such
registration and the expenses of complying with the securities or blue sky laws
of any jurisdiction shall be paid by GACR.











--------------------------------------------------------------------------------




1.5

Employment Agreement.  At Closing, NCI shall enter into the employment agreement
(the “Employment Agreement”) with Carter Read (“Read”) attached hereto as
Exhibit B, under which Mr. Reed will serve as the Chief Executive Officer of
NCI.




1.6

Consulting Agreement.  At Closing, NCI shall enter into a consulting agreement
(the “Consulting Agreement”) with Raymond Mario Ruizi, under which Mr. Ruizi
will receive fifteen percent (15%) on the difference between the dealer buying
price and dealer selling price as a commission on Qualified Purchase Orders
generated by Mr. Ruizi in exchange for his services under the NCI consulting
agreement




1.7

Funding for NCI.  After Closing, GACR agrees to provide up to One Million
Dollars ($1,000,000) to NCI pursuant to the forecasted timeline set forth in
Schedule 1.7, attached. The total funding is made up of $500,000 as the
forecasted requirement for initiating internal combustion engine based bus
manufacturing and $500,000 as the forecasted requirement for reaching
pre-production stage in electric bus manufacturing. Both parties accept that the
funding requirements are forecasted amounts which may rise or fall according to
business requirements and may be modified by the parties as needed.




1.8

Repurchase Right.  In the event GACR does not meet the funding requirements in
the amounts and timeline set forth in Section 1.7 and Schedule 1.7, then the NCI
Shareholders shall have the right to repurchase the NCI Shares from GACR in
exchange for one (1) times the amount GACR has funded to NCI through the date of
repurchase, with one-half of the repurchase price due on the date of closing the
repurchase transaction, and the other one-half due within twelve months after
the closing of the repurchase transaction.  The repurchase right will not be
triggered unless GACR fails to meet the forecasted funding schedule set forth on
Schedule 1.7 and a thirty (30) day grace period has passed for each funding
amount and date, which thirty (30) day grace period will begin after
notification by NCI to GACR in writing that it requires the forecasted funds for
initiating internal combustion engine based bus manufacturing or reaching the
pre-production stage for electric bus manufacturing, and notifying GACR that the
requested payment has not been received.  Upon repurchase, NCI shall not have
any liabilities that are not related to NCI’s business and all assets of NCI
shall be free and clear of all liens and adverse claims except those entered
into by NCI related to NCI’s business.




1.9

Observation Rights.  Read shall be allowed to attend (without voting rights)
each meeting of the Board of Directors of GACR and its subsidiaries and each
meeting of any committees of such Board of Directors.  Read shall be entitled to
notice and travel reimbursement of such meeting as though he were a Board or
committee member.  




ARTICLE 2

REPRESENTATIONS AND WARRANTIES

OF NCI AND THE NCI SHAREHOLDERS




2.1

Representations and Warranties of NCI and the NCI Shareholders.  To consummate
the transactions contemplated hereby, NCI and the NCI Shareholders collectively,
and each of them individually, represent and warrant as of the date hereof and
as of the Closing, as follows:




2.1.1

Authority of NCI and the NCI Shareholders; Transfer of NCI Shares.  NCI and the
NCI Shareholders, have the full right, power, and authority to enter into this
Agreement and to carry out and consummate the transactions contemplated herein.
 This Agreement and all of the Exhibits attached hereto constitute the legal,
valid, and binding obligation of NCI and the NCI Shareholders.  The NCI
Shareholders shall transfer title in and to the NCI Shares to GACR free and
clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands, and claims of any kind or nature whatsoever, whether
direct or indirect or contingent, except as noted on Schedule 2.1.7.




2.1.2

Corporate Existence and Authority of NCI.  NCI is a corporation duly organized,
validly existing, and in good standing under the laws of California.  NCI has
all requisite power, franchises, licenses, permits, and authority to own its
properties and assets and to carry on its











--------------------------------------------------------------------------------

respective business as it has been and continues to be conducted.  NCI is in
good standing in the State of California.




2.1.3

Capitalization of NCI.  The authorized equity securities of NCI consists of
100,000 shares of capital stock (“NCI Common Stock”), par value $0.001, of which
100,000 shares of NCI Common Stock are issued and outstanding.  No other shares
of capital stock of NCI are issued and outstanding.  All of the issued and
outstanding shares have been duly and validly issued in accordance and
compliance with all applicable laws, rules and regulations and are fully paid
and non-assessable.  There are no options, warrants, rights, calls, commitments,
plans, contracts or other agreements of any character granted or issued by NCI
which provide for the purchase, issuance or transfer of any shares of the
capital stock of NCI nor are there any outstanding securities granted or issued
by NCI that are convertible into any shares of the equity securities of NCI, and
none is authorized.  NCI is not obligated or committed to purchase, redeem or
otherwise acquire any of its equity.  All presently exercisable voting rights in
NCI are vested exclusively in its outstanding shares of common stock, each share
of common stock is entitled to one vote on every matter to come before it's
shareholders, and other than as may be contemplated by this Agreement, there are
no voting trusts or other voting arrangements with respect to any of NCI’s
equity securities.




2.1.4

Subsidiaries.  “Subsidiary” or “Subsidiaries” means all corporations, trusts,
partnerships, associations, joint ventures, or other Persons, as defined below,
of which a corporation or any other Subsidiary of such corporation owns not less
than twenty percent (20%) of the voting securities or other equity or of which
such corporation or any other Subsidiary of such corporation possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies, whether through ownership of voting shares, management contracts, or
otherwise.  “Person” means any individual, corporation, trust, association,
partnership, proprietorship, joint venture or other entity.  NCI does not have
any Subsidiaries.




2.1.5

Execution of Agreement.  

The execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated hereby will not: (a) violate, conflict with,
modify, or cause any default under or acceleration of (or give any Party any
right to declare any default or acceleration upon notice or passage of time or
both), in whole or in part, any charter, article of incorporation, bylaw,
mortgage, lien, deed of trust, indenture, lease, agreement, instrument, order,
injunction, decree, judgment, law, or any other restriction of any kind to which
NCI or the NCI Shareholders are a party or by which any of them or any of their
properties are bound; (b) result in the creation of any security interest, lien,
encumbrance, adverse claim, proscription, or restriction on any property or
asset (whether real, personal, mixed, tangible, or intangible), right, contract,
agreement, or business of NCI or the NCI Shareholders; (c) violate any law,
rule, or regulation of any federal or state regulatory agency; or (d) permit any
federal or state regulatory agency to impose any restrictions or limitations of
any nature on NCI or the NCI Shareholders or any of their respective actions.




2.1.6

Taxes.




2.1.6.1

All taxes, assessments, fees, penalties, interest, and other governmental
charges with respect to NCI which have become due and payable as of the date
hereof have been paid in full or adequately reserved against by NCI, (including
without limitation, income, property, sales, use, franchise, capital stock,
excise, added value, employees’ income withholding, social security, and
unemployment taxes), and all interest and penalties thereon with respect to the
periods then ended and for all periods thereto;




2.1.6.2

There are no agreements, waivers, or other arrangements providing for an
extension of time with respect to the assessment of any tax or deficiency
against NCI, nor are there any actions, suits, proceedings, investigations, or
claims now pending against NCI, nor are there any actions, suits, proceedings,
investigations, or claims now pending against NCI in respect of any tax or
assessment, or any matters under discussion with any federal,











--------------------------------------------------------------------------------

state, local, or foreign authority relating to any taxes or assessments, or any
claims for additional taxes or assessments asserted by any such authority, and
there is no basis for the assertion of any additional taxes or assessments
against NCI; and




2.1.6.3

The consummation of the transactions contemplated by this Agreement will not
result in the imposition of any additional taxes on or assessments against NCI.




2.1.7

Disputes and Litigation.  Except as set forth in Schedule 2.1.7, (a) to the
knowledge of NCI and the NCI Shareholders, there are no suits, actions,
litigation, proceedings, investigations, claims, complaints, or accusations
pending, threatened against, or affecting NCI except as noted on Schedule 2.1.7.




2.1.8

Compliance with Laws.  NCI has not received notice of any claimed violation of,
any applicable federal, state, local, foreign, and other laws, rules, and
regulations.




2.1.9

Guaranties.  NCI have not guaranteed any dividend, obligation, or indebtedness
of any Person; nor has any Person guaranteed any dividend, obligation, or
indebtedness of NCI.




2.1.10

Books and Records.  NCI keeps its books, records, and accounts (including,
without limitation, those kept for financial reporting purposes and for tax
purposes) in accordance with good business practices and in sufficient detail to
reflect the transactions and dispositions of its assets, liabilities, and
equities.  The minute books of NCI contain records of NCI’ shareholder meetings
and of action taken by such NCI Entity shareholders.  To the knowledge of NCI
and of NCI’s Shareholders, the NCI’ shareholder meetings referred to in such
minute books were duly called and held, and the resolutions appearing in such
minute books were duly adopted.  The signatures appearing on all documents
contained in such minute books are the true signatures of the persons purporting
to have signed the same.  




2.1.11

Securities Representations.  NCI and the NCI Shareholders, and each of them
individually, hereby represent and warrant as of the date hereof and as of the
Closing, as follows:




(a)

Purchase for Own Account.  Each of the NCI Shareholders represent that they are
acquiring the GACR Shares solely for their own account and beneficial interest
for investment and not for sale or with a view to distribution of the GACR
Shares or any part thereof, has no present intention of selling (in connection
with a distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

(b)

Ability to Bear Economic Risk.  Each of NCI and the NCI Shareholders acknowledge
that an investment in the GACR Shares involves a high degree of risk, and
represents that they are able, without materially impairing their financial
condition, to hold the GACR Shares for an indefinite period of time and to
suffer a complete loss of their investment.

(c)

Access to Information.  NCI and the NCI Shareholders acknowledge that they have
been furnished with such financial and other information concerning GACR, the
directors and officers of GACR, and the business and proposed business of GACR
as NCI and the NCI Shareholders consider necessary in connection with their
investment in the GACR Shares.  As a result, NCI and the NCI Shareholders are
thoroughly familiar with the proposed business, operations, properties, and
financial condition of GACR and have discussed with officers of GACR any
questions NCI and the NCI Shareholders may have had with respect thereto.  NCI
and the NCI Shareholders understand:




(i)

The risks involved in this investment, including the speculative nature of the
investment;











--------------------------------------------------------------------------------




(ii)

The financial hazards involved in this investment, including the risk of losing
NCI’ and the NCI Shareholders’ entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the GACR common stock;
and




(iv)

The tax consequences of this investment.




NCI and the NCI Shareholders have consulted with their own legal, accounting,
tax, investment, and other advisers to the extent they deem appropriate with
respect to the tax treatment of an investment by NCI and the NCI Shareholders in
the GACR common stock and the merits and risks of an investment in the GACR
common stock.  Nothing herein shall be deemed to limit, modify or be construed
as a waiver of the indemnity of GACR or NCI and the NCI Shareholders set forth
in Section 6.2.1 hereof.




(d)

Shares Part of Private Placement.  NCI and the NCI Shareholders have been
advised that the GACR Shares they are receiving as the Purchase Price have not
been registered under the Securities Act of 1933, as amended (the “Act”), or
qualified under the securities law of any state, on the ground, among others,
that no distribution or public offering of the GACR Shares is to be effected and
the GACR Shares will be exchanged for the NCI Shares transferred to the NCI
Shareholders in connection with a transaction that does not involve any public
offering within the meaning of Section 4(2) of the Act and/or Regulation D as
promulgated by the SEC under the Act, and under any applicable state blue sky
authority.  NCI and the NCI Shareholders understand that GACR is relying in part
on NCI’s and the NCI Shareholders’ representations as set forth herein for
purposes of claiming such exemptions and that the basis for such exemptions may
not be present if, notwithstanding NCI’ and the NCI Shareholders’
representations, the NCI Shareholders have in mind merely acquiring the GACR
Shares for resale on the occurrence or nonoccurrence of some predetermined
event.  NCI and the NCI Shareholders have no such intention.




(e)

NCI and the NCI Shareholders Not Affiliated with GACR.  NCI and the NCI
Shareholders, either alone or with their professional advisers, (i) are
unaffiliated with, have no equity interest in, and are not compensated by, GACR
or any affiliate or selling agent of GACR, directly or indirectly (other than as
set forth in Schedule 2.1.11(e)); (ii) have such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of an investment in the GACR common stock; and (iii) have the capacity
to protect their own interests in connection with their proposed investment in
the GACR common stock.




(f)

Further Limitations on Disposition.  NCI and the NCI Shareholders further
acknowledge that the GACR Shares are restricted securities under Rule 144 of the
Act and, therefore, any certificates reflecting the ownership interest in the
GACR Shares will contain a restrictive legend substantially similar to the
following:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.











--------------------------------------------------------------------------------

Without in any way limiting the representations set forth above, NCI and the NCI
Shareholders further agree not to make any disposition of all or any portion of
the GACR Shares unless and until:

(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(ii)

Such NCI Entity or NCI Shareholder shall have obtained the consent of GACR and
notified GACR of the proposed disposition and shall have furnished GACR with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by GACR, the NCI Entity or NCI Shareholder shall
have furnished GACR with an opinion of counsel, reasonably satisfactory to GACR,
that such disposition will not require registration under the Act or any
applicable state securities laws

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such NCI Entity or NCI Shareholder to a partner (or retired partner) of such
NCI Entity or NCI Shareholder, or transfers by gift, will, or intestate
succession to any spouse or lineal descendants or ancestors if all transferees
agree in writing to be subject to the terms hereof to the same extent as if they
were an NCI Entity or NCI Shareholder hereunder as long as the consent of GACR
is obtained, which consent shall not be unreasonably withheld.

(g)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and NCI Entity or NCI Shareholder is not
subject to backup withholding because (i) NCI Entity or NCI Shareholder has not
been notified that he or she is subject to backup withholding as a result of a
failure to report all interest and dividends or (ii) neither the U.S Internal
Revenue Service nor the U.K Inland Revenue Department has notified NCI Entity or
NCI Shareholder that he or she is no longer subject to backup withholding.




2.1.12  Leases.  NCI and the NCI Shareholders either own or have valid and
existing leases with all facilities where its offices are located or where any
of NCI’ equipment or other assets are located.




2.1.13  Proxies.  For any holder of a proxy instrument granting such holder the
right to vote on behalf of a NCI Shareholder is signing this Agreement pursuant
to such proxy, and such proxy holder represents that the proxy instrument is in
full force and effect as of the date of signing this Agreement and at Closing,
and is proper in all respects to grant the signor the authority to sign on
behalf of the NCI Shareholder and bind the NCI Shareholder to all terms of this
Agreement.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF GACR




3.1

Representations and Warranties of GACR.  To induce NCI and the NCI Shareholders
to enter into this Agreement and to consummate the transactions contemplated
hereby, GACR (which, for purposes of this Section 3.1, shall include GACR’s
Subsidiaries) represent and warrant, as of the date hereof and as of the
Closing, as follows:




3.1.1

Authority of GACR.  GACR has the full right, power and authority to enter into
this Agreement and to carry out and consummate the transactions contemplated
herein.  This Agreement and all of the Exhibits attached hereto constitute the
legal, valid, and binding obligation of GACR.











--------------------------------------------------------------------------------




3.1.2

Corporate Existence and Authority of GACR.  GACR is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada.  It has all requisite corporate power, franchises, licenses, permits,
and authority to own its properties and assets and to carry on its business as
it has been and is being conducted.  The corporation is in good standing in each
state, nation, or other jurisdiction in each state, nation, or other
jurisdiction wherein the character of the business transacted by it makes such
qualification necessary.




3.1.3

Capitalization of GACR.  The authorized equity securities of GACR consist of
900,000,000 shares of common stock, par value $0.001 per share, of which
326,997,288 are currently issued and outstanding as of the date hereof (not
including the GACR shares that are the subject of this Agreement), and
100,000,000 shares of preferred stock, par value $0.001 per share, of which
10,830,000 are currently issued and outstanding as of the date hereof with
830,000 shares being shares of Series A Convertible Preferred Stock, and
10,000,000 shares being share of Series B Convertible Preferred Stock.  Except
as set forth in Schedule 3.1.3, no other shares of capital stock of GACR are
issued and outstanding.  All of the issued and outstanding shares have been duly
and validly issued in accordance and compliance with all applicable laws, rules,
and regulations and are fully paid and nonassessable.  All presently exercisable
voting rights in GACR are vested exclusively in its outstanding shares of
preferred and common stock, each share of GACR common stock is entitled to one
vote on every matter to come before its stockholders,  and each share of Series
A Convertible Preferred Stock  and Series B Convertible Preferred Stock has that
number of votes equal to the sum derived from multiplying the number of shares
of GACR common stock outstanding (on a fully diluted basis) as of the date of
the vote by .000001, then multiplying by the number of shares of Series A or B
Preferred Stock held by such holder of  Series A or B Convertible Preferred
Stock, on all matters on which GACR’s common stockholders are entitled to vote.
 Other than as may be contemplated by this Agreement, there are no voting trusts
or other voting arrangements with respect to any of GACR’s equity securities.




3.1.4

Subsidiaries.  GACR has three (3) wholly-owned Subsidiaries: GAC Automotive
Services Inc., Liberty Automotive Group, Inc. (formerly GAC EV Motors Inc.), and
Matter of Time I Co., each a Nevada corporation. Liberty Automotive Group, Inc.
has one Subsidiary:   Liberty Electric Cars Limited.




3.1.5

Execution of Agreement.  The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not: (a)
violate, conflict with, modify, or cause any default under or acceleration of
(or give any Party any right to declare any default or acceleration upon notice
or passage of time or both), in whole or in part, any charter, article of
incorporation, bylaw, mortgage, lien, deed of trust, indenture, lease,
agreement, instrument, order, injunction, decree, judgment, law, or any other
restriction of any kind to which GACR is a party or by which it or any of its
properties are bound; (b) result in the creation of any security interest, lien,
encumbrance, adverse claim, proscription, or restriction on any property or
asset (whether real, personal, mixed, tangible, or intangible), right, contract,
agreement, or business of GACR; (c) violate any law, rule, or regulation of any
federal or state regulatory agency; or (d) permit any federal or state
regulatory agency to impose any restrictions or limitations of any nature on
GACR or any of their actions.




3.1.6

Taxes.




3.1.6.1

All taxes, assessments, fees, penalties, interest, and other governmental
charges with respect to GACR which have become due and payable as of the date
hereof have been paid in full or adequately reserved against by GACR, (including
without limitation, income, property, sales, use, franchise, capital stock,
excise, added value, employees’ income withholding, social security, and
unemployment taxes), and all interest and penalties thereon with respect to the
periods then ended and for all periods thereto;














--------------------------------------------------------------------------------



3.1.6.2

There are no agreements, waivers, or other arrangements providing for an
extension of time with respect to the assessment of any tax or deficiency
against GACR, nor are there any actions, suits, proceedings, investigations, or
claims now pending against GACR, nor are there any actions, suits, proceedings,
investigations, or claims now pending against GACR in respect of any tax or
assessment, or any matters under discussion with any federal, state, local, or
foreign authority relating to any taxes or assessments, or any claims for
additional taxes or assessments asserted by any such authority, and there is no
basis for the assertion of any additional taxes or assessments against GACR; and




3.1.6.3

The consummation of the transactions contemplated by this Agreement will not
result in the imposition of any additional taxes on or assessments against GACR.




3.1.7

Disputes and Litigation.  Except as set forth in Schedule 3.1.7, (a) there are
no suits, actions, litigation, proceedings, investigations, claims, complaints,
or accusations pending, threatened against, or affecting GACR or any of their
properties, assets, or business or to which it is a party, in any court or
before any arbitrator of any kind or before or by any governmental agency
(including, without limitation, any federal, state, local, foreign, or other
governmental department, commission, board, bureau, agency, or instrumentality),
and there is no basis for such suit, action, litigation, proceeding,
investigation, claim, complaint, or accusation; (b) there is no pending or
threatened change in any environmental, zoning, or building laws, regulations,
or ordinances which affect or could affect GACR or any of its properties,
equipment, assets, or businesses; and (c) there is no outstanding order, writ,
injunction, decree, judgment, or award by any court, arbitrator, or governmental
body against or affecting GACR or any of their properties, assets, or
businesses.  There is no litigation, proceeding, investigation, claim,
complaint, or accusation, formal or informal, or arbitration pending, or any of
the aforesaid threatened, or any contingent liability which would give rise to
any right of indemnification or similar right on the part of any director or
officer of GACR or any such person’s heirs, executors, or administrators as
against GACR, except as noted on Schedule 3.1.7.




3.1.8

Compliance with Laws.  GACR has at all times been, and presently is, in full
compliance with, and has not received notice of any claimed violation of, any
applicable federal, state, local, foreign, and other laws, rules, and
regulations.  GACR has filed all returns, reports and other documents and
furnished all information required or requested by any federal, state, local, or
foreign governmental agency and all such returns, reports, documents, and
information are true and complete in all respects.  All permits, licenses,
orders, franchises, and approvals of all federal, state, local, or foreign
governmental or regulatory bodies required of GACR for the conduct of their
businesses have been obtained, no violations are or have been recorded in
respect of any such permits, licenses, orders, franchises and approvals, and
there is no litigation, proceeding, investigation, arbitration, claim, complaint
or accusation, formal or informal, pending or threatened, which may revoke,
limit, or question the validity, sufficiency or continuance of any such permit,
license, order, franchise or approval.  Such permits, licenses, orders,
franchises and approvals are valid and sufficient for all activities presently
carried on by GACR.




3.1.9

Guaranties.  GACR has not guaranteed any dividend, obligation, or indebtedness
of any Person; nor has any Person guaranteed any dividend, obligation, or
indebtedness of GACR.




3.1.10

Books and Records.  GACR keep their books, records, and accounts (including,
without limitation, those kept for financial reporting purposes and for tax
purposes) in accordance with good business practices and in sufficient detail to
reflect the transactions and dispositions of its assets, liabilities, and
equities.  The minute books of GACR contain records of shareholder meetings and
of action taken by such shareholders.  The shareholder meetings referred to in
such minute books were duly called and held, and the resolutions appearing in
such minute books were duly adopted.  The signatures appearing on all documents
contained in such minute books are the true signatures of the











--------------------------------------------------------------------------------

persons purporting to have signed the same.  GACR is listed on the OTC Markets
“Pink Sheets” under the ticker symbol “GACR” and its filings posted on the OTC
Markets website at www.otcmarkets.com are correct in all material respects and
the financial statements contained therein are prepared in accordance with
generally accepted accounting principals (GAAP).




3.1.11

Securities Representations.  GACR hereby represents and warrants as of the date
hereof and as of the Closing, as follows:




(a)

Purchase for Own Account.  GACR represents that it is acquiring the NCI Shares
solely for its own account and beneficial interest for investment and not for
sale or with a view to distribution of the NCI Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

(b)

Ability to Bear Economic Risk.  GACR acknowledges that an investment in the NCI
Shares involves a high degree of risk, and represents that it is able, without
materially impairing their financial condition, to hold the NCI Shares for an
indefinite period of time and to suffer a complete loss of their investment.

(c)

Access to Information.  GACR acknowledges that it has been furnished with such
financial and other information concerning NCI, the directors and officers of
NCI, and the business and proposed business of NCI as GACR considers necessary
in connection with their investment in the NCI Shares.  As a result, GACR is
thoroughly familiar with the proposed business, operations, properties, and
financial condition of NCI and have discussed with officers of NCI any questions
GACR may have had with respect thereto.  GACR understands:




(i)

The risks involved in this investment, including the speculative nature of the
investment;




(ii)

The financial hazards involved in this investment, including the risk of losing
GACR’s entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the NCI Shares; and




(iv)

The tax consequences of this investment.




GACR has consulted with their own legal, accounting, tax, investment, and other
advisers to the extent they deem appropriate with respect to the tax treatment
of an investment by GACR in the NCI Shares and the merits and risks of an
investment in the NCI Shares.  Nothing herein shall be deemed to limit, modify
or be construed as a waiver of the indemnity of GACR, GACR or the NCI
Shareholders set forth in Section 6.2.1 hereof.




(e)

Further Limitations on Disposition.  GACR further acknowledges that the NCI
Shares are restricted securities under Rule 144 of the Act and, therefore, any
certificates reflecting the ownership interest in NCI will contain a restrictive
legend substantially similar to the following:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER











--------------------------------------------------------------------------------

THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

Without in any way limiting the representations set forth above, GACR further
agrees not to make any disposition of all or any portion of the NCI Shares
unless and until:

(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(ii)

GACR shall have obtained the consent of the applicable NCI Entity and notified
the applicable NCI Entity of the proposed disposition and shall have furnished
the applicable NCI Entity with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
applicable NCI Entity, GACR shall have furnished NCI with an opinion of counsel,
reasonably satisfactory to the applicable NCI Entity, that such disposition will
not require registration under the Act or any applicable state securities laws

(g)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and GACR is not subject to backup
withholding because (i) GACR has not been notified that he or she is subject to
backup withholding as a result of a failure to report all interest and dividends
or (ii) the Internal Revenue Service has notified GACR that he or she is no
longer subject to backup withholding.




3.1.12

Leases.  GACR either own or have valid and existing leases with all facilities
where its offices are located or where any of GACR’s or GACR’s equipment or
other assets are located.




3.1.13

DTC-Eligibility.  GACR has approval from The Depository Trust Company to
transfer its shares between brokers electronically and is “DTC-Eligible.”




3.1.14

Disclosure.  This Agreement with the Exhibits hereto and the Company’s books and
records that were disclosed to NCI and the NCI Shareholders prior to Closing, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.




3.1.15

GACR Shares.  The GACR Shares, when issued, will be duly and validly issued in
accordance and compliance with all applicable laws, rules and regulations and
will be fully paid and non-assessable.




ARTICLE 4

CLOSING AND DELIVERY OF DOCUMENTS




4.1

Closing.  The Closing (the “Closing”) shall take place remotely at the offices
of The Lebrecht Group, APLC, 9900 Research Drive, Irvine, CA 92618, within ten
(10) business days after the signing of this Agreement by all Parties, or at
such other date as agreed upon by the Parties.














--------------------------------------------------------------------------------



4.2

Deliveries by GACR.  At the Closing:




4.2.1

GACR shall deliver to NCI and/or the NCI Shareholders, as appropriate:




(a)

written confirmation of the approval of this Agreement and the herein described
transactions by GACR’s and GACR’s Board of Directors;




(b)

written confirmation of the approval of this Agreement and the herein described
transactions by at least a majority of GACR’s Series A Preferred Stock;




(c)

the GACR Closing Shares;




(d)

written confirmation of the approval of this Agreement, the Employment
Agreement, the Consulting Agreement, and the issuance of the GACR Closing
Shares, and the herein described transactions by GACR’s Board of Directors;




(e)

The initial funding per Schedule 1.6.




4.3

Delivery by NCI.  At the Closing, or as otherwise set forth below:




4.3.1

NCI shall deliver to GACR:




(a)

written confirmation of the approval of this Agreement and the herein described
transactions by NCI’s Board of Directors; and




(b)

Financial statements of NCI since inception, prepared in accordance with
generally acceptable accounting principles (GAAP), that accurately reflect the
operations of NCI for the periods presented.




4.4

Delivery by the NCI Shareholders.  At the Closing, or as otherwise set forth
below:




4.4.1

The NCI Shareholders shall deliver to GACR:




(a)

the NCI Shares; and




(b)

stock powers or other required evidence of transfer of the NCI Shares to GACR.




ARTICLE 5

CONDITIONS, TERMINATION, AMENDMENT, AND WAIVER




5.1

Conditions Precedent.  This Agreement, and the transactions contemplated hereby,
shall be subject to the following conditions precedent:




5.1.1

The obligation of GACR to transfer the GACR Shares and to satisfy its other
obligations hereunder shall be subject to the fulfillment (or waiver by GACR
and/or GACR), at or prior to the Closing, of the following conditions, which NCI
and the NCI Shareholders agree to use their best efforts to cause to be
fulfilled:




(a)

Representations, Performance.  If the Closing Date is not the date hereof, the
representations and warranties contained in Section 2 hereof shall be materially
true at and as of the date hereof and shall be repeated and shall be true at and
as of the Closing Date with the same effect as though made at and as of the
Closing Date, except as affected by the











--------------------------------------------------------------------------------

transactions contemplated hereby; NCI and the NCI Shareholders shall have duly
materially performed and complied with all agreements and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date.




(b)

Consents.  Any required consent to the transactions contemplated by this
Agreement shall have been obtained or waived.




(c)

Litigation.  No suit, action, arbitration, or other proceeding or investigation
shall be threatened or pending before any court or governmental agency in which
it is sought to restrain or prohibit or to obtain material damages or other
material relief in connection with this Agreement or the consummation of the
transactions contemplated hereby or which is likely to affect materially the
value of NCI, other than as set forth in Schedule 2.1.7.




(d)

Proceedings and Documentation.  All proceedings of NCI in connection with the
transactions contemplated by this Agreement, and all documents and instruments
incident to such proceedings, shall be satisfactory in form and substance to
GACR and their counsel, and their counsel shall have received all such receipts,
documents, and instruments, or copies thereof, certified if requested, to which
GACR are entitled and as may be reasonably requested.




(e)

Property Loss.  No portion of NCI’s assets shall have been destroyed or damaged
or taken by condemnation under circumstances where the loss thereof will not be
substantially reimbursed to GACR through the proceeds of applicable insurance or
condemnation award.




(f)

Consents and Approvals.  All material licenses, permits, consents, approvals,
authorizations, qualifications, and orders of governmental or regulatory bodies
which are (1) necessary to enable GACR to fully operate the business of NCI as
contemplated from and after the Closing shall have been obtained and be in full
force and effect, or (2) necessary for the consummation of the transactions
contemplated hereby, shall have been obtained.  Any notices to or consents of
any party to any agreement or commitment constituting part of the transactions
contemplated hereby, or otherwise required to consummate any such transactions,
shall have been delivered or obtained.




(g)

NCI Financial Statements.  The NCI Financial Statements shall have been
delivered to GACR.




5.1.2

The obligation of NCI and the NCI Shareholders to deliver the NCI Shares and to
satisfy their other obligations hereunder shall be subject to the fulfillment
(or waiver by NCI and the NCI Shareholders), at or prior to the Closing, of the
following conditions, which GACR agree to use their best efforts to cause to be
fulfilled:




(a)

Representations, Performance.  If the Closing Date is not the date hereof, the
representations and warranties contained in Section 3.1 hereof shall be true at
and as of the date hereof and shall be repeated and shall be true at and as of
the Closing Date with the same effect as though made at and as of the Closing
Date, except as affected by the transactions contemplated hereby; GACR shall
have duly performed and complied with all agreements and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date.














--------------------------------------------------------------------------------



(b)

Proceedings and Documentation.  All corporate and other proceedings of GACR in
connection with the transactions contemplated by this Agreement, and all
documents and instruments incident to such corporate proceedings, shall be
satisfactory in form and substance to NCI and the NCI Shareholders, and their
counsel, and they have received all such receipts, documents, and instruments,
or copies thereof, certified if requested, to which NCI is entitled and as may
be reasonably requested.




5.2

Termination.  Notwithstanding anything to the contrary contained in this
Agreement, this Agreement may be terminated and the transactions contemplated
hereby may be abandoned prior to the Closing Date only by the mutual consent of
all of the Parties, unless the transaction contemplated hereby is not closed by
October 31, 2012, at which time this Agreement will automatically terminate
unless extended by consent of both parties in writing.




5.3

Waiver and Amendment.  Any term, provision, covenant, representation, warranty,
or condition of this Agreement may be waived, but only by a written instrument
signed by the Party entitled to the benefits thereof.  The failure or delay of
any Party at any time or times to require performance of any provision hereof or
to exercise its rights with respect to any provision hereof shall in no manner
operate as a waiver of or affect such Party’s right at a later time to enforce
the same.  No waiver by any Party of any condition, or of the breach of any
term, provision, covenant, representation, or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or waiver of any
other condition or of the breach of any other term, provision, covenant,
representation, or warranty.  No modification or amendment of this Agreement
shall be valid and binding unless it be in writing and signed by all Parties
hereto.




ARTICLE 6

COVENANTS, INDEMNIFICATION




6.1

To consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation or warranty made, NCI and the NCI
Shareholders covenant and agree as follows:




6.1.1

Notices and Approvals.  NCI and the NCI Shareholders agree: (a) to give all
notices to third parties which may be necessary or deemed desirable by GACR in
connection with this Agreement and the consummation of the transactions
contemplated hereby; (b) to use their best efforts to obtain all federal and
state governmental regulatory agency approvals, consents, permit,
authorizations, and orders necessary or deemed desirable by GACR in connection
with this Agreement and the consummation of the transaction contemplated hereby;
and (c) to use their best efforts to obtain all consents and authorizations of
any other third parties necessary or deemed desirable by GACR in connection with
this Agreement and the consummation of the transactions contemplated hereby.




6.1.2

Information for GACR’s and GACR’s Statements and Applications.  NCI and the NCI
Shareholders and their employees, accountants, and attorneys shall cooperate
fully with GACR in the preparation of any statements or applications made by
GACR to any federal or state governmental regulatory agency in connection with
this Agreement and the transactions contemplated hereby and to furnish GACR with
all information concerning NCI and the NCI Shareholders necessary or deemed
desirable by GACR for inclusion in such statements and applications, including,
without limitation, all requisite financial statements and schedules.




6.1.3

Access to Information.  GACR, together with its appropriate attorneys, agents,
and representatives, shall be permitted to have full access to all of the books
and records of NCI during reasonable business hours and upon reasonable notice.
 Notwithstanding the foregoing, such parties shall treat all such information as
confidential and shall not disclose such information without the prior consent
of the other.














--------------------------------------------------------------------------------



6.2

To induce NCI and the NCI Shareholders to enter into this Agreement and to
consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation, or warranty made, GACR covenant and agree
as follows:




6.2.1

Access to Information.  NCI and the NCI Shareholders, together with their
appropriate attorneys, agents, and representatives, shall be permitted to make a
full and complete investigation of GACR and have full access to all of the books
and records of GACR during reasonable business hours.  Notwithstanding the
foregoing, such parties shall treat all such information as confidential and
shall not disclose such information without the prior consent of the other.




6.3

Indemnification.




6.3.1

Indemnity of NCI and the NCI Shareholders.  GACR agrees to indemnify, defend,
and hold NCI and the NCI Shareholders harmless from and against any and all
Losses (as hereinafter defined) arising out of or resulting from the breach by
GACR of any representation, warranty, covenant, or agreement of GACR contained
in this Agreement or the schedules and exhibits hereto.  For purposes of Section
6.3, the term “Losses” shall mean all claims, demands, liabilities, damages,
costs, and expenses (including reasonable attorneys’ fees) of every kind,
nature, or description, it being the intent of the Parties that the amount of
any such Loss shall be the amount necessary to restore the indemnified party to
the position it would have been in (economically or otherwise), including any
costs or expenses incident to such restoration, had the breach, event,
occurrence, or condition occasioning such Loss never occurred.  Notwithstanding
the foregoing provisions of this section, no claim for indemnification shall be
made by NCI and the NCI Shareholders under this Section unless and until the
aggregate amount of all Losses of NCI and the NCI Shareholders in respect
thereof shall exceed $5,000.




6.3.2

Indemnity of GACR.  NCI and the NCI Shareholders, and each of them, hereby
agrees to indemnify, defend, and hold GACR harmless from and against any and all
Losses arising out of or resulting from the breach by NCI and the NCI
Shareholders of any representation, warranty, agreement, or covenant contained
in this Agreement or the exhibits and schedules hereto, including, without
limitation, the failure to disclose any liabilities or material contracts or
agreements pursuant to Section 2.1.10.  GACR shall have the right to offset any
Losses incurred and actually paid pursuant to this Section 6.3.2 against any
amounts due from GACR to NCI and the NCI Shareholders, however, any offset shall
not act as GACR’s or GACR’s sole remedy.  Notwithstanding the foregoing
provisions of this Section, no claim for indemnification shall be made by GACR
under this Section unless and until the aggregate amount of all Losses of GACR
in respect thereof shall exceed $5,000.




6.3.3

Indemnification Procedure.




(a)

In the event any indemnified party is entitled to indemnification hereunder
based upon a claim asserted by a third party (including a claim arising from an
assertion or potential assertion of a claim for Taxes), the indemnifying party
shall be given prompt notice thereof, in reasonable detail.  The failure to so
notify the indemnifying party shall not constitute a waiver of such claim but an
indemnified party shall not be entitled to receive any indemnification with
respect to any Loss that occurred as a result of the failure of such person to
give such notice.  The indemnifying party shall have the right (without
prejudice to the right of any indemnified party to participate at its expense
through counsel of its own choosing) to defend or prosecute such claim at its
expense and through counsel of its own choosing if it gives written notice of
its intention to do so not later than twenty days following notice thereof by
the indemnifying party or such shorter time period as required so that the
interests of the indemnified party would not be materially prejudiced as a
result of its failure to have received such notice; provided, however, that if
the defendants in any action shall include both an indemnifying party and an
indemnified party and the indemnified party shall have reasonably concluded that
counsel selected by the indemnifying party has a conflict of interest because of
the availability of different or additional defenses to the indemnified











--------------------------------------------------------------------------------

party, the indemnified party shall have the right to select separate counsel to
participate in the defense of such action on its behalf, at the expense of the
indemnifying party.  If the indemnifying party does not so choose to defend or
prosecute any such claim asserted by a third party for which any indemnified
party would be entitled to indemnification hereunder, then the indemnified party
shall be entitled to recover from the indemnifying party, on a monthly basis,
all of its attorneys’ reasonable fees and other costs and expenses of litigation
of any nature whatsoever incurred in the defense of such claim.  Notwithstanding
the assumption of the defense of any claim by an indemnifying party pursuant to
this paragraph, the indemnified party shall have the right to approve the terms
of any settlement of a claim (which approval shall not be unreasonably
withheld).




(b)

The indemnifying party and the indemnified party shall cooperate in furnishing
evidence and testimony and in any other manner which the other may reasonably
request, and shall in all other respects have an obligation of good faith
dealing, one to the other, so as not to unrea­sonably expose the other to an
undue risk of loss.  The indemnified party shall be entitled to reimbursement
for out-of-pocket expenses reasonably incurred by it in connec­tion with such
cooperation.  Except for fees and expenses for which indemnification is provided
pursuant to Section 6.3, as the case may be, and as provided in the preceding
sentence, each party shall bear its own fees and expenses incurred pursuant to
this paragraph (b).




ARTICLE 7

MISCELLANEOUS




7.1

Expenses.  Except as otherwise specifically provided for herein or otherwise,
whether or not the transactions contemplated hereby are consummated, each of the
Parties hereto shall bear the cost of all fees and expenses relating to or
arising from its compliance with the various provisions of this Agreement and
such Party’s covenants to be performed hereunder, and except as otherwise
specifically provided for herein, each of the Parties hereto agrees to pay all
of its own expenses (including, without limitation, attorneys and accountants’
fees and printing expenses for all services performed at the specific direction
of that Party) incurred in connection with this Agreement, the transactions
contemplated hereby, the negotiations leading to the same, and the preparations
made for carrying the same into effect.




7.2

Notices.  Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other Party hereto shall be in writing and shall be delivered
by email, facsimile or overnight courier to the following addresses:




To GACR:




Green Automotive Company

23 Corproate Plaza, Suite 150

Newport Beach, CA 92660 USA

Attn. Fred Luke, President

E-mail: fgl2cllc@aol.com

Fax:  + 310.669.2000




with a copy to:




The Lebrecht Group, APLC

9900 Research Drive

Irvine, CA  92618

Facsimile No.: (949) 635-1244

Attn:  Craig V. Butler, Esq.

E-mail:  cbutler@thelebrechtgroup.com











--------------------------------------------------------------------------------




To NCI:




Newport Coachworks, Inc.

21264 Via Verde Drive

Covina, California 91724

Facsimile No.:

Attn.:  Carter Read

E-mail: cjread50@hotmail.com




To the NCI Shareholders:




To the address indicated on Exhibit A.




The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  Notice shall be conclusively deemed given at the time
of delivery if made during normal business hours, otherwise notice shall be
deemed given on the next business day.




7.3

Entire Agreement.  This Agreement, together with the schedules and exhibits
hereto, sets forth the entire agreement and understanding of the Parties hereto
with respect to the transactions contemplated hereby, and supersedes all prior
agreements, arrangements and understandings related to the subject matter
hereof.  No understanding, promise, inducement, statement of intention,
representation, warranty, covenant, or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any Party hereto
which is not embodied in this Agreement or exhibits hereto or the written
statements, certificates, or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby, and no Party hereto shall
be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant, or condition not so set forth.




7.4

Survival of Representations.  All statements of fact (including financial
statements) contained in the schedules, the exhibits, the certificates, or any
other instrument delivered by or on behalf of the Parties hereto, or in
connection with the transactions contemplated hereby, shall be deemed
representations and warranties by the respective Party hereunder.  All
representations, warranties, agreements, and covenants hereunder shall survive
the Closing and remain effective regardless of any investigation or audit at any
time made by or on behalf of the Parties or of any information a Party may have
in respect thereto. Consummation of the transactions contemplated hereby shall
not be deemed or construed to be a waiver of any right or remedy possessed by
any Party hereto, notwithstanding that such Party knew or should have known at
the time of Closing that such right or remedy existed.




7.5

Incorporated by Reference.  All documents (including, without limitation, all
financial statements) delivered as part hereof or incident hereto are
incorporated as a part of this Agreement by reference.




7.6

Remedies Cumulative.  No remedy herein conferred upon any Party is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.




7.7

Execution of Additional Documents.  Each Party hereto shall make, execute,
acknowledge, and deliver such other instruments and documents, and take all such
other actions as may be reasonably required in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby.




7.8

Finders and Related Fees.  Each of the Parties hereto is responsible for, and
shall indemnify the other against, any claim by any third party to a fee,
commission, bonus, or other remuneration arising by reason of any services
alleged to have been rendered to or  at the instance of said Party to this
Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.














--------------------------------------------------------------------------------



7.9

Governing Law.  This Agreement has been negotiated and executed in the State of
California and shall be construed and enforced in accordance with the laws of
such state.




7.10

Forum.  Each of the Parties hereto agrees that any action or suit which may be
brought by any Party hereto against any other Party hereto in connection with
this Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Orange County, California.




7.11

Attorneys Fees.  Except as otherwise provided herein, if a dispute should arise
between the Parties including, but not limited to, arbitration, the prevailing
Party shall be reimbursed by the nonprevailing Party for all reasonable expenses
incurred in resolving such dispute, including reasonable attorneys fees
exclusive of such amount of attorneys fees as shall be a premium for result or
for risk of loss under a contingency fee arrangement.




7.12

Binding Effect and Assignment.  This Agreement shall inure to the benefit of and
be binding upon the Parties hereto and their respective heirs, executors,
administrators, legal representatives, and assigns.




7.13

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.




[remainder of page intentionally left blank; signature page to follow]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.




“GACR”

 

“NCI”

 

 

 

Green Automotive Company

 

Newport Coach Works, Inc.,

a Nevada corporation

 

a California corporation

 

 

 

 

 

 

/s/ Fred Luke

 

/s/ Carter Read

By:     Fred Luke

 

By:     Carter Read

Its:     President

 

Its:     President

 

 

 

 

 

 

 

 

 

 

 

“NCI Shareholders”

 

 

 

 

 

 

 

 

/s/ Carter Read

 

 

Carter Read, an individual

 

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------

Schedule 1.7




Forecasted Funding for NCI




Date of Funding**:

Amount of Funding:

 

 

 

Execution of Agreement

$

50,000.00

30 days after Execution

$

120,000.00

60 days after Execution

$

167,000.00

90 days after Execution

$

163,000.00

Every thirty days thereafter for 10 months

$

50,000.00

 

 

 

TOTAL FUNDING:

$

1,000,000.00




**  As set forth in Section 1.7, the total funding is made up of $500,000 as the
forecasted requirement for initiating internal combustion engine based bus
manufacturing and $500,000 as the forecasted requirement for reaching
pre-production stage in electric bus manufacturing. Both parties accept that the
funding requirements are forecasted amounts which may rise or fall according to
business requirements and may be modified by the parties as needed.




For the purposes of the repurchase right set forth in Section 1.7, such rights
will not be triggered unless GACR fails to meet the above forecasted funding
schedule and a thirty (30) day grace period has passed for each funding amount
and date, which thirty (30) day grace period will begin after notification by
NCI to GACR in writing that it requires the forecasted funds for initiating
internal combustion engine based bus manufacturing or reaching the
pre-production stage for electric bus manufacturing, and notifying GACR that the
requested payment has not been received.




















--------------------------------------------------------------------------------

Schedule 2.1.8




NCI Litigation




















--------------------------------------------------------------------------------




Schedule 2.1.11(e))




Affiliate Disclosures







None.














--------------------------------------------------------------------------------

Schedule 3.1.3




Capitalization of GACR










Common Stock Issued and Outstanding: 326,997,288 (as of 08/31/2012)




Series A Convertible Preferred Stock Issued and Outstanding: 830,000




Series B Convertible Preferred Stock Issued and Outstanding: 10,000,000 (as of
08/31/2012)














--------------------------------------------------------------------------------

Schedule 3.1.7




GACR Litigation

















--------------------------------------------------------------------------------

Exhibit A




NCI Shareholders







Name

 

No. of NCI Entity

Common Shares

to be

Exchanged

 

No. of GACR

Common Stock to

be Received

 

 

 

 

 

Carter Read

 

10,000

 

Up to 27,000,000

 

 

 

 

 

Total

 

10,000

 

Up to 27,000,000

 

 

 

 

 


















